AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 7, 2014. No. 811-22704 No. 333-180879 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 14 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 16 [X] (Check appropriate box or boxes) CAMBRIA ETF TRUST (Exact Name of Registrant as Specified in Charter) 2321 Rosecrans Avenue Suite 3225 El Segundo, CA 90245 (Address of Principal Executive Office) Registrant’s Telephone Number, including Area Code: (310) 683-5500 Name and Address of Agent for Service: With a copy to: Corporation Service Company Stacy L. Fuller 2711 Centreville Road K&L Gates LLP Suite 400 1treet NW Wilmington, DE 19808 Washington, D.C. 20006 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [ X ] on December 5, 2014 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: The sole purpose of this filing is to delay, until December 5, 2014, the effectiveness of the Registrant’s Post-Effective Amendment No. 13 to its Registration Statement. Post-Effective Amendment No. 13 to the Registrant’s Registration Statement related to the Cambria Global Asset Allocation ETF. Parts A, B and C of Registrant’s Post-Effective Amendment No. 13, filed on August 27, 2014, are incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 14 to the registration statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of El Segundo and State of California, on the 7th day of November 2014. CAMBRIA ETF TRUST By: /s/ Eric W. Richardson Eric W. Richardson President Pursuant to the requirements of the 1933 Act, this registration statement has been signed below by the following persons in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/ Peter Rodriguez Principal Financial Officer November 7, 2014 Peter Rodriguez /s/ Eric W. Richardson President and Trustee November 7, 2014 Eric W. Richardson /s/ Eric Leake Trustee November 7, 2014 Eric Leake* /s/ Dennis G. Schmal Trustee November 7, 2014 Dennis G. Schmal* * Signatures affixed by Stacy L. Fuller on November 7, 2014 pursuant to a power of attorney filed on May 2, 2013.
